Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-21 are pending.  Claims 1-21 are examined on the merits.  
  
Election/Restrictions
Applicant’s election of dimethylbutanol, cardiovascular disease, angina, blood in the reply filed on Feb. 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21, 6/11/20, 2/18/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napimoga et al. (2010, J Pharmacy and Pharmacology, 62: 809-820).
Napimoga et al. teaches a method of treating ulcer using a crude hydroalcoholic extract of M. laevigata (1000 mg/kg) (page 816, left column, paragraph 3).  Although the method of inhibiting the conversion of choline to trimethylamine and reducing TMAO level, biological activities is not taught, the same plant extract, extracted with alcohol, and used in an individual would inherently lead to the method of inhibiting the conversion of choline to trimethylamine and reducing TMAO level and improving condition associated with the conversion of choline to TMA in an individual because the same plant extract and concentration are used.  The extracting solvent established is ethanol: water (1:1 v/v) (page 811, left column, paragraph 4).  Mikania laevigata and M. glomerate, popularly known as ‘guaco’ have a long history of use (Abstract).  Animal weights that are less than 1 kg would adjust to less than 1000 mg extract, which can include about 1 microgram to 500 mg.  The same extract would comprise the chemical of Claims 17-18 because the same plant and solvent would yield the same ingredients in the extract.  The method of preventing would be inherently taught by the same plant extract, extracted with alcohol, and used in an individual would inherently lead to the method of inhibiting the conversion of choline to trimethylamine and reducing TMAO level because the same plant extract and concentration are used. Thus, the associated conditions such as cardiovascular disease in Claims 9-11 are met. The method of treatment would inherently mean there is an elevated level of TMAO in blood, plasma, serum, or urine because a medical condition inherently has changed biological normality, which can be reflected by biological abnormality such as changes in the conditions in Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Napimoga et al. (2010, J Pharmacy and Pharmacology, 62: 809-820) in view of Sipos (US 4006218).
Napimoga et al. teaches a method of treating ulcer using a crude hydroalcoholic extract of M. laevigata (1000 mg/kg) (page 816, left column, paragraph 3).  Although the method of inhibiting the conversion of choline to trimethylamine and reducing TMAO level, biological activities is not taught, the same plant extract, extracted with alcohol, and used in an individual would inherently lead to the method of inhibiting the conversion of choline to trimethylamine and reducing TMAO level and improving condition associated with the conversion of choline to TMA in an individual because the same plant extract and concentration are used.  The extracting solvent established is ethanol: water (1:1 v/v) (page 811, left column, paragraph 4).  Mikania laevigata and M. glomerate, popularly known as ‘guaco’ have a long history of use (Abstract).  Animal weights that are less than 1 kg would adjust to less than 1000 mg extract, which can include about 1 microgram to 500 mg.  The same extract would comprise the chemical of Claims 17-18 because the same plant and solvent would yield the same ingredients in the extract.  The method of preventing would be inherently taught by the same plant extract, extracted with alcohol, and used in an individual would inherently lead to the method of inhibiting the conversion of choline to trimethylamine and reducing TMAO level because the same plant extract and concentration are used. Thus, the associated conditions such as cardiovascular disease in Claims 9-11 are met. The method of treatment would inherently mean there is an elevated level of TMAO in blood, plasma, serum, or urine because a medical condition inherently has changed biological normality, which can be reflected by biological abnormality such as changes in the conditions in Claim 12.
However, Napimoga et al. does not teach methanol and dimethylbutanol.
Sipos teaches a method of treating microbial infection with dimethylbutanol (Claim 1).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use dimethylbutanol because dimethylbutanol has antimicrobial effects.  One would have been motivated to make a method of administrating a medicament for the expected benefit of preventing spoilage of the medicament in treating a condition taught by Napimoga et al.).   Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use methanol for extraction because methanol is another suitable alcoholic solvent for extraction.  One would have been motivated to make an extraction solvent with methanol for the expected benefit of extracting a hydroalcoholic extract in Mikania as taught by Napimoga et al. who teaches a method of treating ulcer using a crude hydroalcoholic extract of M. laevigata (1000 mg/kg) (page 816, left column, paragraph 3).  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Double Patenting
Claims 18-19 are directed to the same invention as that of claims 10 and 11 of commonly assigned Application No. 16/675267. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Application No. 16/675267 claimed:
10. A method of inhibiting the conversion of choline to trimethylamine (TMA) and reducing TMAO level in an individual comprising administering to the individual a composition comprising (2-hydroxyethyl) dimethylsulfoxonium; wherein the composition is administered in an amount effective to inhibit formation of trimethylamine (TMA) from choline in the individual. 
11. The method of claim 10, comprising administering the composition to an individual having an elevated level of TMAO in blood, plasma, serum, or urine, and combinations thereof. 
The same subject matter for Claims 18-19 are recited above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No.TBA (Application No. 16/675267). Although the claims at issue are not identical, they are not patentably distinct from each other because the addition of concentration for 50% inhibition is an inherent property that is in Claim 20.  Claim 21 recites that 50% inhibition reduced cell viability to 10 % or lower.  The active chemical is (2-hydroxyethyl) dimethylsulfonium.  The same chemical would have the same physical and biological effect.
These are inherent characteristics that are part of the biological activities of the chemical.  The same chemical would have the same 50% inhibition concentration and the same reduced cell viability.  One of ordinary skilled in the art would know the biological activities are the same for the same chemical.  
.
Conclusion
	Claims 1-21 are rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655